
	
		II
		112th CONGRESS
		1st Session
		S. 389
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Kirk introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the Grace Commission II to review and make
		  recommendations regarding cost control in the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Spending Control Act of
			 2011.
		2.EstablishmentThere is established an independent
			 commission to be known as the Grace Commission II.
		3.Duties of
			 CommissionThe duties of the
			 Commission shall be—
			(1)to conduct reviews
			 in accordance with section 7; and
			(2)to submit reports
			 in accordance with section 8.
			4.Membership
			(a)Number and
			 appointment
				(1)In
			 generalThe Commission shall be composed of eight members
			 appointed by the President, by and with the advice and consent of the
			 Senate.
				(2)NominationsNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to the Senate
			 nominations for appointment to the Commission.
				(3)ConsultationIn
			 selecting individuals for nominations for appointments to the Commission, the
			 President shall consult with—
					(A)the Speaker of the
			 House of Representatives concerning the appointment of three members;
					(B)the majority
			 leader of the Senate concerning the appointment of three members;
					(C)the minority
			 leader of the House of Representatives concerning the appointment of one
			 member; and
					(D)the minority
			 leader of the Senate concerning the appointment of one member.
					(b)TermsEach member shall be appointed for the life
			 of the Commission.
			(c)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(d)ChairmanThe
			 Chairman of the Commission shall be designated by the President at the time of
			 nomination of members of the Commission.
			(e)Basic
			 pay
				(1)Rates of
			 pay
					(A)In
			 generalExcept as provided in paragraph (2), each member, other
			 than the Chairman, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, for each day (including travel
			 time) during which the member is engaged in the actual performance of duties
			 vested in the Commission.
					(B)ChairmanThe
			 Chairman shall be paid for each day referred to in subparagraph (A) at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay payable
			 for level III of the Executive Schedule under section 5314 of title 5, United
			 States Code.
					(C)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
					(2)Prohibition of
			 compensation of Federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(f)QuorumFive
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(g)MeetingsThe
			 Commission shall meet at the call of the Chairman.
			5.Director; staff;
			 experts and consultants
			(a)DirectorThe Commission shall have a Director who
			 shall be appointed by the Commission. The Director shall be paid at the rate of
			 basic pay for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
			(b)Staff
				(1)In
			 generalWith the approval of the Commission, the Director may
			 appoint and fix the pay of personnel as the Director considers
			 appropriate.
				(2)Applicability of
			 certain civil service lawsThe Director may appoint the personnel
			 of the Commission without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and any personnel so
			 appointed may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that an individual so appointed may not
			 receive pay in excess of the annual rate of basic pay for level V of the
			 Executive Schedule under section 5316 of such title.
				(3)Staff of Federal
			 agenciesUpon request of the Director, the head of any Federal
			 department or agency may detail, on a reimbursable basis, any of the personnel
			 of that department or agency to the Commission to assist it in carrying out its
			 duties under this Act.
				(c)Experts and
			 consultantsThe Commission may procure by contract temporary and
			 intermittent services under section 3109(b) of title 5, United States
			 Code.
			6.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 Act, hold hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate. The Commission may
			 administer oaths or affirmations to witnesses appearing before it.
			(b)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 official dataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chairman, the head of that department
			 or agency shall furnish that information to the Commission.
			(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(e)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of the General Services Administration shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			(f)Contract
			 authorityThe Commission may
			 contract with and compensate Government and private agencies or persons for
			 products and services necessary for the Commission to carry out its
			 responsibilities under this Act.
			7.Cost control
			 reviews
			(a)In
			 generalIn preparation for
			 submitting reports as required under section 8, the Commission shall conduct,
			 every two years, a review of cost control in the Federal Government with
			 respect to improving management and reducing costs.
			(b)Agency
			 studiesIn conducting a review under this section, the Commission
			 shall conduct in-depth studies of the operations of the Executive agencies as a
			 basis for evaluating potential improvements in agency operations.
			(c)RecommendationsIn
			 conducting a review under this section, the Commission shall develop
			 recommendations in the following areas:
				(1)Opportunities for
			 increased efficiency and reduced costs in the Federal Government that can be
			 realized by Executive action or legislation.
				(2)Areas where
			 managerial accountability can be enhanced and administrative control can be
			 improved.
				(3)Opportunities for
			 managerial improvements over both the short- and long-term.
				(4)Specific areas
			 where further study can be justified by potential savings.
				(5)Ways to reduce
			 governmental expenditures and indebtedness and improve personnel
			 management.
				8.Reports
			(a)Interim
			 reportsNot later than 180
			 days before the date on which the Commission is required to submit a final
			 report under subsection (b), the Commission shall submit to Congress and the
			 President an interim report containing the preliminary results of the review
			 being conducted under section 7 related to that final report.
			(b)Final
			 reports
				(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, and every two years thereafter until the date on which the
			 Commission submits its third final report under this paragraph, the Commission
			 shall submit to Congress and the President a final report containing a detailed
			 statement of the findings and conclusions of the Commission based on the most
			 recent review conducted under section 7, together with its recommendations for
			 legislative and administrative actions, and other matters the Commission
			 considers appropriate.
				(2)Proposed
			 legislationThe Commission shall include in a final report
			 submitted under paragraph (1) proposed legislation in the form of an
			 implementation bill to carry out recommendations developed under section
			 7(c).
				(3)LimitationThe Commission may include in a report
			 submitted under this section proposed legislation under paragraph (2) only if
			 such proposed legislation is agreed to by not fewer than five of the members of
			 the Commission.
				9.Congressional
			 consideration of proposed legislation
			(a)Introduction;
			 referral; report or discharge
				(1)IntroductionOn
			 the first calendar day on which both Houses are in session on or immediately
			 following the date on which a final report is submitted to Congress under
			 section 8(b), the implementation bill included in such report shall be
			 introduced (by request)—
					(A)in the Senate by
			 the majority leader of the Senate, for himself and the minority leader of the
			 Senate, or by Members of the Senate designated by the majority leader and
			 minority leader of the Senate; and
					(B)in the House of
			 Representatives by the majority leader of the House of Representatives, for
			 himself and the minority leader of the House of Representatives, or by Members
			 of the House of Representatives designated by the majority leader and minority
			 leader of the House of Representatives.
					(2)ReferralAn
			 implementation bill introduced under paragraph (1) shall be referred to any
			 appropriate committee of jurisdiction in the Senate and any appropriate
			 committee of jurisdiction in the House of Representatives. A committee to which
			 an implementation bill is referred under this paragraph may report such bill to
			 the respective House, but only without amendment.
				(3)Report or
			 dischargeIf a committee to which an implementation bill is
			 referred has not reported such bill by the end of the 15th calendar day after
			 the date of the introduction of such bill, such committee shall be immediately
			 discharged from further consideration of such bill, and upon being reported or
			 discharged from the committee, such bill shall be placed on the appropriate
			 calendar.
				(b)Floor
			 consideration
				(1)In
			 generalWhen the committee to which an implementation bill is
			 referred has reported the bill, or has been discharged from further
			 consideration of the bill under subsection (a)(3), it is at any time thereafter
			 in order (even though a previous motion to the same effect has been disagreed
			 to) for any Member of the respective House to move to proceed to the
			 consideration of the implementation bill, and all points of order against the
			 implementation bill (and against consideration of the implementation bill) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the implementation bill is agreed to, the
			 implementation bill shall remain the unfinished business of the respective
			 House until disposed of.
				(2)AmendmentsAn
			 implementation bill may not be amended in the Senate or the House of
			 Representatives.
				(3)DebateDebate
			 on the implementation bill, and on all debatable motions and appeals in
			 connection therewith, shall be limited to not more than 10 hours, which shall
			 be divided equally between those favoring and those opposing the bill. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the implementation bill is not in order. A
			 motion to reconsider the vote by which the implementation bill is agreed to or
			 disagreed to is not in order.
				(4)Vote on final
			 passageImmediately following the conclusion of the debate on an
			 implementation bill, and a single quorum call at the conclusion of the debate
			 if requested in accordance with the rules of the appropriate House, the vote on
			 final passage of the implementation bill shall occur.
				(5)Rulings of the
			 Chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to an
			 implementation bill shall be decided without debate.
				(c)Coordination
			 with action by other HouseIf, before the passage by one House of
			 an implementation bill of that House, that House receives from the other House
			 an implementation bill, then the following procedures shall apply:
				(1)NonreferralThe
			 implementation bill of the other House shall not be referred to a
			 committee.
				(2)Vote on bill of
			 other HouseWith respect to an implementation bill of the House
			 receiving the implementation bill—
					(A)the procedure in
			 that House shall be the same as if no implementation bill had been received
			 from the other House; but
					(B)the vote on final
			 passage shall be on the implementation bill of the other House.
					(d)Rules of the
			 Senate and the House of RepresentativesThis section is enacted
			 by Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of an implementation bill, and it supersedes other rules only to the
			 extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
				10.TerminationThe Commission shall terminate on the date
			 that is one day after the date on which it submits its third final report under
			 section 8(b).
		11.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Calendar
			 dayThe term calendar day means a calendar day other
			 than one on which either House is not in session because of an adjournment of
			 more than 3 days to a date certain.
			(2)CommissionThe
			 term Commission means the Grace Commission II established by
			 section 2.
			(3)Implementation
			 billThe term
			 implementation bill means only a bill that is introduced as
			 provided under section 9(a), and contains the proposed legislation described in
			 section 8(b)(2), without modification.
			(4)MemberThe
			 term member means a member of the Commission appointed under
			 section 4(a)(1).
			
